’The opinion of the court was delivered,
by Woodward, J.
— Where unseated land, subject to a tax which has been assessed but not paid, is sold and conveyed to a purchaser, and his bond and mortgage taken for the whole or part of the purchase-money, it is his duty, if any of the purchase-*214money fall due before a tax sale of tbe 'land takes place, to pay the taxes, and prevent a sale — and if he do not, but other purchase-money fall due before the time of redemption expires, it is his duty to redeem the land from the tax sale by paying whatever is necessary for the purpose. And in either event' he will be entitled to defalk against his bond and mortgage the taxes and costs, or the redemption-money actually paid. But if he fail both to pay the tax and to redeem, and. he or his vendee after-wards buy in the outstanding tax title, at a sum exceeding the redemption-money, he can defalk from the purchase-money no more than the redemption-money, and must lose whatever excess was paid.
The ruling of the court, and the plaintiff’s release of eight dollars of the verdict, placed the judgment on these principles, and therefore it is affirmed.